Order filed, December 13, 2019.




                                       In The

                      Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00736-CR
                                 ____________

                 NICHOLAS ALEXANDER HARPER, Appellant

                                         V.

                        THE STATE OF TEXAS, Appellee


                 On Appeal from the 434th Judicial District Court
                            Fort Bend County, Texas
                    Trial Court Cause No. 16-DCR-073722A


                                      ORDER

         The reporter’s record in this case was due November 12, 2019. See Tex. R.
App. P. 35.1. On November 14, 2019, this court granted the court reporters
request for extension of time to file the record until December 12, 2019. To date,
the record has not been filed with the court. Because the reporter’s record was not
filed within the time prescribed in the first request, the court issues the following
order.
      We order Gina Jackson and Rhonda D. Colgin, the court reporters, to file the
record in this appeal on or before December 23, 2019. No further extension will
be entertained absent exceptional circumstances. The trial and appellate courts
are jointly responsible for ensuring that the appellate record is timely filed. See
Tex. R. App. P. 35.3(c). If Gina Jackson and Rhonda D. Colgin do not timely file
their records as ordered, the Court may issue an order directing the trial court to
conduct a hearing to determine the reason for the failure to file the record.



                                   PER CURIAM


Panel Consists of Chief Justice Frost and Justices Christopher and Bourliot.